                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

JACQUES H. TELCY,

                       Petitioner,                    Case No. 1:20-cv-28

v.                                                    Honorable Paul L. Maloney

D. EMERSON,

                       Respondent.
____________________________/

                                           JUDGMENT

               In accordance with the Opinion entered this day:

               IT IS ORDERED that the petition for writ of habeas corpus is DENIED WITH

PREJUDICE under Rule 4 of the Rules Governing § 2254 Cases, made applicable to § 2241 cases

by Rule 1(b), for failure to raise a meritorious federal claim.



Dated:    February 12, 2020                           /s/ Paul L. Maloney
                                                       Paul L. Maloney
                                                       United States District Judge
